Citation Nr: 0522832	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  94-41 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for multiple scars of the 
face, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from November 1944 to November 
1946 and from October 1950 to March 1952.  He also served in 
the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veteran's Affairs (VA).  In that decision, the 
RO denied a rating in excess of 10 percent for multiple scars 
of the face.  The 10 percent rating had been in effect since 
1952 under Diagnostic Code 7800 (disfiguring scars) and is 
protected by operation of law.  38 C.F.R. § 3.951.  This case 
was remanded by the Board in November 1996 for additional 
development.  In a decision dated November 2000, the Board 
denied the veteran's claim for an increased rating for 
multiple scars of the face.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (CAVC).  In July 2001, the CAVC vacated the 
Board's November 2000 decision and remanded the claim for 
further action pursuant to the Secretary's Unopposed Motion 
for Partial Remand and To Stay Proceedings.

This case was before the Board in June 2002 at which time the 
Board conducted additional development pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2).  Subsequently, 
the United States Court of Appeals for the Federal Circuit 
invalidated the portion of 38 C.F.R. § 19.9(a)(2) which 
authorized the Board to review evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Board remanded the case to the RO in August 2003 for review 
of the evidence in a manner consistent with the DAV decision.




FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's multiple scars of the face are well healed, with no 
significant tissue loss, inflammation, edema, or keloid 
formation, disfigurement and/or functional impairment

2.  The veteran's painful migratory retained foreign bodies 
in the face are analogous to the criteria for painful and 
tender scarring.


CONCLUSIONS OF LAW

1.  The criteria for an increase in the 10 percent rating 
assigned for multiple scars of the face have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7805 (1992-2001); 38 C.F.R. §§ 
3.159, 4.118, Diagnostic Codes 7800, 7803, 7805 (2002-2004).

2.  The criteria for the maximum 10 percent rating for tender 
and painful scarring of the face have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1992-2001); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 
7804 (2002-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to a rating in excess of 10 
percent for multiple scars of his face with retained foreign 
bodies.  Historically, his service medical records disclose 
that, in October 1951, he sustained multiple shell fragment 
wounds penetrating the legs and face.  He was transferred to 
a hospital where examination revealed numerous small foreign 
bodies imbedded superficially in the skin of the face, 
especially on the left.  A final examination in January 1952 
revealed all wounds were normal.  A March 1952 examination 
report by Willis W. Harris, M.D., noted the presence of 
"[m]any small scars" mostly on the left side of the face 
that had healed with no draining sinuses. 

An RO rating decision dated June 1953 granted service 
connection for multiple small scars of the face with retained 
foreign bodies, and assigned an initial 10 percent evaluation 
under Diagnostic Code 7800.

In pertinent part, a VA examination in March 1992 noted the 
presence of a 51/2 inch scar on the veteran's left chin with a 
diagnosis of shrapnel to the face resolved secondary to 
multiple operations and dermabrasion.

In a VA Form 9 filing received in July 1993, the veteran 
reported the continued presence of retained foreign bodies in 
his face with "[o]nly recently a small piece emerged thru 
the skin of my left cheek."  He testified before the RO in 
January 1994 that small pieces of embedded shrapnel would 
"periodically" come out from under his skin.  During these 
instances, his skin became painful similar to a boil or 
pimple.  He indicated a prior vocation as a dentist.

The veteran underwent a VA scar examination in September 
1999.  Physical examination revealed a four "sonometer" 
linear scar anterior to his left ear, and a five "sonometer" 
scar behind his left ear.  He had had numerous dermabrasions 
as well as surgical procedures to his face.  He reported 
that, at one time, 37 pieces of shrapnel were removed from 
his face and from behind the left ear canal.  There were no 
discernable scars on his face other than those described 
above.  The current symptoms were mild tenderness behind and 
in front of the ear.  There was no significant adherence, the 
texture was smooth, there was no ulceration or break down of 
the skin, or elevation or depression in the scar.  There was 
no significant underlying tissue loss, inflammation, edema, 
or keloid formation.  The examiner stated there was no 
significant disfigurement.  The diagnosis was residuals of 
scars from shell fragment wounds.

In September 2002, the veteran underwent another VA skin 
examination.  Unretouched photographs of his face have been 
associated with the claims folder.  His examination report 
records the following lay and medical findings:

The veteran is a 76-year old male who is here 
today for facial area scars.  The veteran 
suffered from shrapnel wound to multiple areas 
during the service.  He said that he had multiple 
wounds on the face, and the shrapnel was removed, 
and he had plastic surgery, maybe three or four 
times.  He also thinks that one shrapnel went 
into his left ear.  I encouraged him to apply an 
audiology if he thought he had a problem.  The 
veteran was asked to point out the scars on his 
face from the service, and it was difficult for 
him to find the scars, and it is quite difficult, 
because the scars have healed well, and he has a 
lot of aging w[r]inkles on his face, and facial 
creases, which are difficult to differentiate 
from the scars he has.  The scars he pointed out 
was one horizontal and below the right eye, and 
this is the most prominent, and probably the only 
one which can be differentiated from the skin 
wrinkles of the face.  This scar is on the right 
cheek, and it measures two centimeters, and it is 
well healed, with no tissue loss, no tenderness, 
no keloids formation, no discoloration, no 
ulceration, no disfigurement, other than the fact 
that it can be seen on close inspection, and with 
looking carefully, you can tell that it is not an 
aging wrinkle on the face.  The second scar he 
pointed out to is below the right eye, and this 
one is vertical, but he could not really find it, 
and I could not find it either.  There is a skin 
crease, or skin wrinkle below the right, 
measuring 2 centimeters, and it could be the scar 
he's talking about.  He did not point out any 
other scars on the face other than these two, but 
pointed out two scars behind the ears, or the 
external earlobes, and these scars can be only be 
seen by folding forward, the earlobes, and each 
scar is measured four centimeters, and it is from 
the plastic surgery he had done for the scars, 
and these two scars are hidden behind the 
earlobes so they don't cause any disfigurement, 
and they are non-tender with no ulceration or 
significant tissue loss.  He also has a scar 
which is lunar, and it is at the lower edge of 
the back hair, and covered by the hair, and it 
goes from one side to the other, and meets with 
the scars behind the earlobes.  I asked the 
veteran about this scar, and he did not remember 
what this scar was from, and what it is related 
to, whether it was the injury of the plastic 
surgery, he could not remember, and it seemed 
like he wasn't aware of it.  In my opinion, this 
scar could also be from the plastic surgery he 
had, or it is as likely as it is not from the 
plastic surgery he had.  The scar is non-tender, 
and also it cannot be seen because it covered the 
hairline in the back, and there is no tissue 
loss, or disfigurement from this scar.  Again, 
the veteran has multiple facial skin wrinkles 
from aging, and there is all kind of creases and 
lines noted, and a photograph will be taken today 
for his face to demonstrate these findings.

In a VA Form 21-4138 filing received in August 2004, the 
veteran submitted the following statement in support of his 
claim:

I was wounded three times in 1951 in Korea and 
injured in WWII in 1945.  The result is a 
disability award of 60%.  I am unsure of the 
reason for this inquiry, but recent events have 
prompted me to reply to your letter at this time.

On June 29, 2004 I was operated to repair a torn 
rotator cuff in my right shoulder.  Preceding 
this, on June 18th, an MRI diagnostic test was 
ordered by my physician.  Due to retained shrapnel 
in my body from the June 1951 incidents, never 
previously had an MRI examination been performed 
on me, and it was with calculated risks in mind 
and conference between attending physicians that 
it was decided this test was necessary.

The next day, June 19th, a piece of shrapnel popped 
out of my right knee.  I was sitting, reading the 
morning paper when my fingers felt a sharp 
projection from my skin and then, scratching with 
my fingernail, the small piece of metal fell to 
the floor.  Again, the next day, June 20th, another 
piece extruded from the right temple of my face, 
and there appears to be another showing on the 
bridge of my nose, sort of a large blackhead.

There is no question these pieces of shrapnel are 
left from the wounds occurring in 1951.  We have 
known these were present for fifty three years; 
and over these years there have been numerous 
attempts to remove many of them.  In the early 
1960's a plastic surgeon removed seventy odd 
pieces, mostly from my face which had been badly 
damaged.  Other cosmetic procedures have been done 
to remedy the annoying condition beginning soon 
after the initial event on Hospital Ship Repose 
and other Army General Hospitals.

I do not claim that I am badly disfigured; there 
are no huge ugly scars to see.  The hideous 
scar[r]ing one cannot see.  They are in my heart, 
my mind, and my soul.

Over the years, the Veterans Administration, the 
Government, has been good to me and I am sincerely 
grateful.  My education was provided, a monthly 
disability payment arrives, and medical care and 
medicines are provided on a regular basis.  For 
all of this I am very appreciative but it could 
never be sufficient to repay or restore my good 
health or well being.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The severity of a skin disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118 
(Schedule).  A scar is rated according to location, type, and 
characteristics, and separate ratings may be assigned based 
upon appearance, healing, and/or impairment of function of 
the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  

The veteran's multiple scars of the face are currently 
evaluated under Diagnostic Code 7800.  This Diagnostic Code 
provides a 10 percent evaluation for disfiguring scars of the 
head, face or neck which are moderately disfiguring.  A 30 
percent evaluation contemplates severe scars, especially if 
producing a marked and unsightly deformity over the eyelids, 
lips or auricles.  38 C.F.R. § 4.118 (1992-2001).

The lay and medical evidence in this case demonstrates that 
the veteran's multiple scars of the face have been 
ameliorated with plastic surgery, and that current physical 
examination indicates that the remaining scarring is barely 
visible upon close inspection.  A VA examiner in 1999 
described "no significant disfigurement from the scarring.  
The veteran himself, in a statement received in August 2004, 
conceded that his scarring residuals were not disfiguring.  
The Board has reviewed each individual picture of the 
unretouched photographs, and finds that the medical 
descriptions of no significant disfigurement are consistent 
with the visual depictions of the scarring.  As such, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 7800.

Pursuant to Diagnostic Code 7803, a 10 percent rating is 
warranted for a superficial scar disability that is poorly 
nourished with repeated ulceration.  Pursuant to Diagnostic 
Code 7805, scars may also be rated on limitation of function 
of the part affected.  The medical evidence discloses there 
is no significant adherence of the scars, smooth texture, no 
ulceration or breakdown of the skin or ulceration of the 
scars, and no significant tissue loss, edema, or keloid 
formation.  There is no allegation or evidence that the 
scarring affects the functioning of any body part.  As such, 
a separate rating under Diagnostic Codes 7803 and 7805 is not 
for consideration.

Pursuant to Diagnostic Code 7804, a maximum 10 percent 
disability rating is assignable for tender and painful scars.  
VA examination reports dated September 1999 and September 
2002 contain contradictory lay report of tenderness to the 
scarring around his left ear.  There is no objective evidence 
that any of this particular scarring is tender and painful.  
However, the veteran has reported periodic instances where 
retained foreign bodies migrate to the top of his skin and 
cause a tender and painful, but temporary, symptom.  In the 
opinion of the Board, the veteran's tender and painful 
migration of retained foreign bodies is analogous to the 
criteria for a 10 percent rating for tender and painful 
scarring under Diagnostic Code 7804.  See generally 38 C.F.R. 
§ 4.20 (2002) (analogous ratings for unlisted conditions).  
Thus, the Board finds that the veteran is entitled to 
separate ratings for the visual and painful characteristics 
of his facial scarring.

Under the criteria in effect since August 30, 2002, scarring 
causing disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:  

1) Scar 5 or more inches (13 or more cm.) in 
length;
2) Scar at least one-quarter inch (0.6 cm.) wide 
at widest part;
3) Surface contour of scar elevated or depressed 
on palpation;
4) Scar adherent to underlying tissue;
5) Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);
6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.);
7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);
8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A minimum 10 percent rating is provided for having one of the 
above characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002-2004).  A 30 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.

The lay and medical evidence clearly establishes that the 
veteran's facial scarring of the face is not manifested by 
tissue loss, distortion or asymmetry of his features, or that 
he manifests two or more of the 8 characteristics of 
disfigurement.  His scarring does not manifest loss of 
covering of his skin, ulceration, breakdown, edema, or keloid 
formation.  As such, a higher evaluation under Diagnostic 
Code 7800 is not warranted, and a separate compensable rating 
under Diagnostic Code 7803, requiring an unstable superficial 
scar, have not been met.  The 10 percent rating provided 
above for tender and painful scarring remains the maximum 
assignable rating under Diagnostic Code 7804.  Thus, the 
revisions of the Schedular criteria in August 2002 are not 
more favorable in application to the veteran.

In summary, the Board finds by a preponderance of the 
evidence that the veteran's multiple scars of the face are 
well healed, with no significant tissue loss, inflammation, 
edema, or keloid formation, disfigurement or functional 
impairment; his migratory retained foreign bodies are 
analogous to painful and tender scarring.  In so holding, the 
Board has considered the veteran's description of symptoms of 
disability as credible.  In fact, the Board has assigned a 
separate 10 percent rating for his painful and episodic 
migration of shrapnel based solely upon the veteran's lay 
report of symptomatology.  The preponderance of the lay and 
medical evidence, however, is against any further higher 
rating.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2004).  In this case, there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these disorders, that would take 
the veteran's case outside the norm so as to warrant 
extraschedular rating.

The Board has also reviewed the claims folder to ensure 
compliance with the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  The Board's November 14, 
2000 decision was remanded on the basis for development of 
the claim under the VCAA that was enacted on November 9, 
2000.  With regard to element (1), above, an RO letter dated 
January 2001, as well as the rating decision on appeal, the 
statement of the case (SOC) and supplemental statement of the 
(SSOC), told him what was necessary to substantiate his 
claim.  In fact, the rating decision on appeal, the SOC and 
the multiple SSOC's provided him with specific information as 
to why his claim was being denied, and of the evidence that 
was lacking.  The January 2001 letter satisfied the elements 
of (2) and (3) by notifying the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the documents 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The March 2005 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is due to impossibility as the VCAA 
provision were passed many years after the initial 
adjudication of the claim in 1992.  As such, the case was 
remanded back to the RO in August 2003 for readjudication of 
the claim under the VCAA.  This has posed no prejudicial harm 
to the veteran has indicated having no further evidence to 
submit in support of his claim.  There is no indication that 
any aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, neither the veteran nor his 
representative has pleaded with any specificity that a notice 
deficiency exists in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment notes as 
relevant to his claim on appeal.  The veteran has not 
authorized VA to obtain any private treatment records on his 
behalf.  VA has provided the veteran two examinations during 
the appeal period, to included obtaining unretouched 
photographs of the facial area.  The veteran has supplemented 
the record with his competent lay descriptions of migrating 
shrapnel pieces that the Board has accepted as entitling him 
to the maximum rating for tender and painful scarring.  See 
Bruce v. West, 11 Vet. App. 405 (1998) (additional VA 
examination unnecessary where lay statements of symptoms 
which were readily observable and centered on matters within 
lay knowledge and personal observation).  See generally 
Ardison v. Brown, 6 Vet. App. 405 (1994) (recognizing that 
some skin conditions may be fluctuating in nature rendering 
examination difficult during an inactive stage).  The 
examination reports of record, in conjunction with the lay 
report of symptomatology, provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2004).  The Board further notes that the 
claim has been pending for more than a decade, and that 
further delay of this case would be prejudicial to the 
veteran.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

A rating in excess of 10 percent for disfiguring scars of the 
face is denied.

A separate 10 percent rating for tender and painful scarring 
of the face is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


